EXHIBIT 10.3

 

SECURITIES PURCHASE AGREEMENT

 

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 19, 2009, by
and among Terra Energy & Resource Technologies, Inc., a Delaware corporation
(the “Company”), and the undersigned Investor (the “Investor”).

 

WHEREAS:

 

A.     The Company and the Investor are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”);

 

B.      Whereas the Company desires to sell, for the total purchase price of USD
$100,000 (the “Purchase Price”), 10,000,000 units of the Company’s securities
(the “Units”), with each Unit consisting of (i) one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) and (ii) a common
stock purchase warrant (a “Warrant”) to purchase a share of Common Stock (a
“Warrant Share”) at an exercise price of $0.05 per share. The Warrants included
in the Units shall be in substantially the form attached hereto as Exhibit A.
The Units, together with the underlying Common Stock, the underlying Warrants,
and the Warrant Shares are sometimes hereinafter referred to as the
“Securities”.

 

C.      The Investor desires to purchase, and the Company desires to issue and
sell to the Investor, upon the terms and conditions set forth in this Agreement,
such amount of Units as set forth on the signature page of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the Company and the Investor do hereby
agree as follows:

 

1.

PURCHASE AND SALE OF UNITS.

 

a. Purchase of Units. On the Closing Date (as defined below), the Company shall
issue and sell to the Investor, and the Investor agrees to purchase from the
Company the Units at the Purchase Price.

 

b. Form of Payment. On or prior to the Closing Date, the Investor shall pay the
full Purchase Price of the Units to be issued and sold to such Investor at the
Closing by check or wire transfer of immediately available funds. All of such
funds shall be paid by check payable to the Company or by wire transfer to:

 

Account Name:

Law Offices of Dan Brecher, Escrow Account

Account No.:

95050499

 

ABA No.:

021-000-089

 

Bank:

Citibank N.A.

 

 

90 Park Avenue

 

 

New York, NY 10016

 

 

c. Closing. The date of the sale of the Units (the “Closing”) pursuant to this
Agreement shall be a date no later than March 20, 2009 or soon as practicable
thereafter (the “Closing Date”), unless extended in a writing executed by the
Company.

 

2.     INVESTOR REPRESENTATIONS AND WARRANTIES. The Investor represents and
warrants to the Company that:

 

a. Investment Purpose. The Investor is purchasing the Units for its own account
and not with a present view towards the public sale or distribution thereof,
except pursuant to sales registered or exempted from registration under the 1933
Act.



 

1

 


--------------------------------------------------------------------------------



 

 

b. Accredited Investor Status. The Investor is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as
defined in Rule 501 of Regulation D). The Investor has been represented by
counsel and financial advisors of its choice in connection with this Agreement.
The Investor has such knowledge and experience in business and financial matters
that it has the capacity to protect its own interests in connection with this
transaction and is capable of evaluating the merits and risks of an investment
in the Units and making an informed investment decision. Investor acknowledges
that an investment in the Securities pursuant to this Agreement is speculative
and involves a high degree of risk. The Investor has adequate means of providing
for the Investor’s current financial needs and contingencies, is able to bear
the substantial economic risks of an investment in the Units for an indefinite
period of time, has no need for liquidity in such investment, and can afford a
complete loss of such investment. The Investor, if an individual, has adequate
means of providing for the Investor’s current needs and personal and family
contingencies and has no need for liquidity in its investment in the Units. The
Investor understands that the following risk factors, among others, may affect
the proposed business activities of the Company: the Company has limited assets;
the Company has debts and loans outstanding; the Company expects to incur
operating losses and net losses for the near-term as it incurs additional costs
associated with implementing business strategy and developing products and
services for commercial use; the Company intends to seek additional funding to
support the development of its products and services, working capital, and
capital expenditures; the limited experience of management in this particular
field of business; the Company does not have a specific plan for the use of net
proceeds of the funds it raises; the Company may use proceeds of funding to pay
outstanding liabilities; the Investor will sustain an immediate and substantial
dilution; the Company’s intended business is evolving and intensely competitive,
and the Company expects competition to intensify in the future; the Company may
be dependent on forming strategic alliances with other companies; the Company is
dependent on innovative research and development; the Company’s intended
business may be dependent on protection of proprietary technology and there can
be no assurance that the Company owns or will own any technologies or will be
able to protect such technologies; the Company is dependent on the capabilities
of third party systems and third party advisors and consultants, including
technical personnel; the Company’s business is subject to system failures and
security breaches; the Company’s business may be affected by changes in
government regulation of the Internet; and future advances in technology may
make the Company’s proposed business activities obsolete.

 

c. Reliance on Exemptions. .The Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

d. Independent Investigation. The Investor, in electing to subscribe for the
Units, has conducted its own independent investigation of the Company. The
Investor has carefully reviewed and understands the Company’s reports and
filings made with the SEC (the “SEC Documents”). The Investor has had access to
all the information necessary to make a fully informed investment decision. The
Investor has had the opportunity to meet with representatives of the Company and
to speak to such representatives by telephone to ask such questions and receive
such other information about the Company as the Investor might desire. The
Investor represents that it has had an opportunity to review all other
documents, records, books and other information pertaining to the Investor’s
investment in the Company that has been requested by the Investor, and has
carefully reviewed the information provided. The Investor has been given no oral
or written representations or assurances from the Company or any representation
of the Company other than as set forth in this Agreement. The Investor
understands that any forecasts, financial or otherwise, contain forward-looking
information. The Investor understands that any forward-looking statements where
prepared by management in good faith, and represent the current views, beliefs
and expectations of the Company with respect to future events and financial
performance and are not guarantees of future performance. The goals, objectives
and general business strategies of the Company are subject to certain risks,
uncertainties and assumptions that are difficult to predict, and therefore,
actual results could differ from any such forward-looking statements as a result
of factors which may not be within the Company’s control.

 

e. Governmental Review. The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.



 

2

 


--------------------------------------------------------------------------------



 

 

f. Manner of Sale. The Investor acknowledges that it is not purchasing the Units
as a result of any general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or at any seminar media or broadcast over
radio or television or any seminar or meeting whose attendees were invited by
general solicitation or general advertising.

 

g. Transfer or Resale. The Investor understands that: (i) except as provided for
herein, the sale or re-sale of the Units, or any of the underlying securities,
has not been and is not being registered under the 1933 Act or any applicable
state securities laws, and any of the Securities may not be transferred unless
(a) such securities are sold pursuant to an effective registration statement
under the 1933 Act, (b) the Investor shall have delivered to the Company an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the securities
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration to the reasonable satisfaction of the Company, (c) the
securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the
Investor who agrees to sell or otherwise transfer the securities only in
accordance with this Section 2(g) and who is an accredited investor, or (d) the
securities are sold pursuant to Rule 144, and the Investor shall have delivered
to the Company an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions to the reasonable
satisfaction of the Company; (ii) any sale of such the securities made in
reliance on Rule 144 may be made only in accordance with the terms of said Rule
and further, if said Rule is not applicable, any re-sale of such the securities
under circumstances in which the Company (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder; and (iii) neither the Company nor
any other person is under any obligation to file to register such the securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case, other than pursuant to the
provisions herein).

 

h. Legends. The Investor understands that the Securities have not been
registered under the 1933 Act, and until such time as the Securities may be sold
pursuant to Rule 144 without any restriction, the Securities will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
under said Act.”

 

i. Authorization; Enforcement. This Agreement has been duly authorized and
validly executed and delivered by the Investor and is a valid and binding
agreement of the Investor enforceable against it in accordance with its terms
(i) subject to applicable bankruptcy, insolvency, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) subject to a court’s
discretionary authority with respect to the granting of specific performance,
injunctive relief or other equitable remedies and (iii) except to the extent the
indemnification and contribution provisions, if any, contained in any this
Agreement may be limited by applicable federal or state securities laws or
unenforceable as against public policy.

 

j. Absence of Conflicts. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, and compliance
with the requirements hereof and thereof by the Investor, will not violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Investor or (a) violate any provision of any indenture,
instrument or agreement to which the Investor is a party or is subject, or by
which the Investor or any of its assets is bound; (b) conflict with or
constitute a material default thereunder; (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by the Investor
to any third party; or (d) require the approval of any non-governmental agency
third-party (which has not been obtained) pursuant to any material contract,
agreement, instrument, relationship or legal obligation to which the Investor is
subject or to which any of its assets, operations or management may be subject.



 

3

 


--------------------------------------------------------------------------------



 

 

k. Broker/Finder. The Investor represents that it has not made any agreement for
it to pay a broker or finder any commission or fee.

 

3.     COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to the Investors that:

 

a. Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing, subject to filing and payment of
franchise taxes, under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.

 

b. Authorization; Enforcement. The Company has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and thereby and to issue the Units, in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by the Board of
Directors of the Company. This Agreement has been duly executed and delivered by
the Company by its authorized representative, and such authorized representative
is the true and official representative with authority to sign this Agreement
and the other documents executed in connection herewith and bind the Company
accordingly. This Agreement constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.

 

c. Capitalization. As of March 19, 2009, the authorized capital stock of the
Company consists of 275,000,000 shares, consisting of 250,000,000 shares of
common stock (the “Common Stock”), of which 58,358,338 shares are issued and
outstanding, and 25,000,000 shares of preferred stock, of which 5,000,000 shares
are issued and outstanding. All of such outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. No shares of
the Company capital stock are subject to preemptive rights or any other similar
rights of, or any other Liens whatsoever existing or accruing in favor of, the
Company’s shareholders or any other persons or entities. As of March 19, 2009,
the Company has outstanding options and warrants to purchase an aggregate of
27,165,000 shares of common stock and 20,000,000 shares of preferred stock. The
Common Stock is quoted on the OTC Bulletin Board of the National Association of
Securities Dealers, Inc. (the “OTCBB”) under the symbol “TEGR.” As of March 19,
2009, the Company is in compliance with all requirements for the continued
quotation of its Common Stock on the OTCBB.

 

d. Issuance of Units. The Units to be issued and sold hereunder will be (i) duly
and validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, (ii) free of restrictions on transfer other
than restrictions on transfer under this Agreement and Units laws, (iii) free of
any liens, mortgages, claims, charges, security interests, restrictions or
encumbrances of any kind (“Liens”) other than as may be created by the Investor,
and (iv) not subject to any rights of first refusal, preemptive or similar
rights existing prior to the issuance thereof.

 

e. No Conflicts. The execution, delivery and performance of this Agreement by it
and the consummation by it of the transactions contemplated hereby and thereby
will not (i) conflict with or result in a violation of any provision of its
Certificate of Incorporation or By-laws in effect, (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which it is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which it or its securities are subject) applicable to it or by which any of its
property or asset is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect). It is
not in violation of its Certificate of Incorporation, By-laws or other
organizational documents and it is not in default (and no event has occurred
which with notice or lapse of time or both could put it in default) under, and
it has not taken any action or failed to take any action that would give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which it is a party or by which any of
its property or assets is bound or affected, except for possible defaults as
would not, individually or in the aggregate, have a material adverse effect. Its
businesses are not being conducted, and shall not be conducted so



 

4

 


--------------------------------------------------------------------------------



 

 

long as the Investor owns any of the Units, in violation of any law, ordinance
or regulation of any governmental entity. Except as specifically contemplated by
this Agreement and as required under the 1933 Act and any applicable state
securities laws, it is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency, regulatory agency, self regulatory organization or stock market in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof or thereof; all of such consents,
authorizations, orders, filings or registrations have been made or obtained or
will be made or obtained within the required statutory or regulatory time
periods, if any.

 

f. Absence of Litigation. Except as previously disclosed to the Investor, there
is no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against or affecting the
Company or its officers or directors in their capacity as such that would
materially affect it.

 

g. Intellectual Property. The Company makes no representations or warranties
that the Company has valid and enforceable rights (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) and other similar rights and proprietary knowledge
(collectively, “Intangibles”) necessary for the conduct of its business as now
being conducted. To its knowledge, it is not infringing upon or in conflict with
any right of any other person with respect to any Intangibles. No adverse claims
have been asserted by any person to the ownership or use of any Intangibles that
would materially adversely affect its use of any Intangibles. There is no
representation that any patents or copyrights will be issued in connection such
Intangibles or that the Company owns such Intangibles.

 

h. No Materially Adverse Contracts, Etc. Except as previously disclosed to the
Investor, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in its
judgment has or is expected in the future to have a material adverse effect on
its operations or proposed operations. The Company is not a party to any
contract or agreement which in the judgment of such entity’s officers has or is
expected to have a material adverse effect on the operations of the Company.

 

4.     COVENANTS. Notwithstanding anything to the contrary contained in this
Agreement or any other events, facts, circumstances, agreements or documents as
may presently exist or ensue or exist at any time hereafter, the following
agreements, undertakings and covenants of the parties shall expressly survive
the Closing hereunder (as well as the issuance of other Securities to occur at
such time or from time to time thereafter) and, unless a shorter period is
expressly specified below in this Section 4, shall remain legally-binding,
effective and enforceable for so long as any of Securities (or other company
securities issuable in respect thereof) shall remain issued, outstanding and
owned or held by investor or its affiliate(s):

 

a. The Investor shall provide relevant and accurate information to the Company
as may be reasonably requested by the Company in connection with any regulatory
or reporting purposes.

 

b. Prior to or simultaneously with the Closing, the Company and the investor
(the “SPA Investor”) that is a party to that certain proposed Securities
Purchase Agreement, dated as of March 19, 2009 by and among the Company and the
SPA Investor (the “SPA Investor Agreement”) shall have entered into the SPA
Investor Agreement and shall have closed upon the transaction(s) contemplated
therein.

 

c.

The Company will use its best commercial efforts to maintain quotation on the
OTCBB.

 

d. The Company will use its best commercial efforts to register its common stock
under the Securities Exchange Act of 1934, as amended, subject to such future
determination by its Board of Directors.

 

5.     CONDITIONS TO THE COMPANY’S OBLIGATIONS. The obligations of the Company
hereunder to issue and sell the Units to the Investors at the Closing are
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

a. The Investor shall have executed this Agreement, and delivered the same to
the Company.



 

5

 


--------------------------------------------------------------------------------



 

 

b. The Investor shall have delivered and the Purchase Price for the Units being
purchased, and the Company shall have been received such payment.

 

c. The representations and warranties of the Investor herein shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Investor shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the Closing Date.

 

d. No undisclosed litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

6.     CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE. The obligations of the
Investor to purchase the Units at the Closing is subject to the satisfaction, at
or before the Closing Date of each of the following conditions, provided that
these conditions are for the sole benefit of the Investor and may be waived by
the Investor at any time in their sole discretion:

 

a.

The Company shall have executed this Agreement.

 

b. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

c. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

d. No material undisclosed event shall have occurred which could reasonably be
expected to have a material adverse effect on the Company.

 

e. To the reasonably satisfaction of the Investor, the Company shall have closed
upon the SPA Investor Agreement, or, the SPA Investor Agreement shall be entered
into and all obligations of the parties (including the requisite
obligations/consents of third parties called for therein) thereto requisite for
a closing thereon, shall be had.

 

7.

GOVERNING LAW; MISCELLANEOUS.

 

a. Governing Law. THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES) GOVERN ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ALL OF THE TRANSACTIONS IT CONTEMPLATES, INCLUDING,
WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE, AND
ENFORCEMENT. THE COMPANY AND THE INVESTOR HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND THE NEW YORK STATE COURTS
LOCATED IN NEW YORK COUNTY IN THE STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH THE COMPANY AND THE
INVESTOR IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH THE COMPANY AND THE INVESTOR
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FEDERAL EXPRESS (OR
OTHER SIMILAR REPUTABLE COURIER OR DELIVERY SERVICE) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE



 

6

 


--------------------------------------------------------------------------------



 

 

PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT ANY PARTY’S
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH THE COMPANY
AND THE INVESTOR AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. BOTH THE COMPANY AND THE
INVESTOR HEREBY WAIVE A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY
MATTER ARISING OUT OR IN CONNECTION WITH THIS AGREEMENT.

 

b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party. This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

e. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Company and the Investor with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor either of the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
Except as provided herein, no provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.

 

f. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by express mail or delivered personally or by
courier (including a recognized overnight delivery service) and shall be
effective three days after being sent by express mail, or upon receipt, if
delivered personally or by courier (including a recognized overnight delivery
service), in each case addressed to a party. The addresses for such
communications shall be:

 

If to the Company:

Attn.: Chief Executive Officer

Terra Energy & Resource Technologies, Inc.

99 Park Avenue, 16th Floor

New York, NY 10016

Telephone: 212-286-9197

Facsimile: 917-591-5988

 

With a copy (which shall not constitute notice) to:

 

Attn.: Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, NY 10016

Telephone: 212-286-0747

Facsimile: 212-808-4155

 

If to the Investors:

At the contact addresses and/or facsimile numbers listed on the signature page
hereof.



 

7

 


--------------------------------------------------------------------------------



 

 

Each party shall provide notice to the other party of any change in address.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and the Investor and its respective successors and
assigns. Neither the Company nor the Investor shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), any Investor may assign
its rights hereunder to any person that purchases Securities in a private
transaction from Investor or to any of its affiliates.

 

h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
Company and the Investor hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

i. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the Company and the Investor to express their mutual
intents, and no rules of strict construction will be applied against any party.

 

k. Survival. The representations, warranties and covenants made by each of the
Company and the Investor in this Agreement, the annexes, schedules and exhibits
hereto and in each instrument, agreement and certificate entered into and
delivered by them pursuant to this Agreement, shall survive the Closing and the
consummation of the transactions contemplated hereby. In the event of a breach
or violation of any of such representations, warranties or covenants, the party
to whom such representations, warranties or covenants have been made shall have
all rights and remedies for such breach or violation available to it under the
provisions of this Agreement, irrespective of any investigation made by or on
behalf of such party on or prior to the Closing Date.

 

l.

Indemnification.

 

(a) The Company hereby agrees to indemnify and hold harmless each of the
Investor and its officers, directors, partners and members (collectively, the
“the Investor Indemnitees”), from and against any and all damages, and agrees to
reimburse the Investor Indemnitees for all reasonable out-of-pocket fees and
expenses (including the reasonable fees and expenses of legal counsel), in each
case promptly as incurred by the Investor Indemnitees and to the extent arising
out of or in connection with:

 

(i) any material misrepresentation, omission of fact or breach of any of its
representations or warranties contained in this Agreement; or

 

(ii) any material failure by it to perform in any material respect any of its
covenants, agreements, undertakings or obligations set forth in this Agreement.

 

(b) The Investor hereby agrees to indemnify and hold harmless the Company and
its affiliates, and their officers, directors, partners and members
(collectively, the “Company Indemnitees”), from and against any and all damages,
and agrees to reimburse the Company Indemnitees for all reasonable out-of-pocket
fees and expenses (including the reasonable fees and expenses of legal counsel),
in each case promptly as incurred by the Company Indemnitees and to the extent
arising out of or in connection with:

 

(i) any material misrepresentation, omission of fact or breach of any of any the
Investor’s representations or warranties contained in this Agreement; or

 

(ii) any material failure by the Investor to perform in any material respect any
of its covenants, agreements, undertakings or obligations set forth in this
Agreement.



 

8

 


--------------------------------------------------------------------------------



 

 

(c) Promptly after receipt by either party hereto seeking indemnification
pursuant to this Section 7(l) (an “Indemnified Party”) of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the party from whom indemnification pursuant to this
Section 7(l) is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is actually prejudiced by such
omission or delay. In connection with any Claim as to which both the
Indemnifying Party and the Indemnified Party are parties, the Indemnifying Party
shall be entitled to assume the defense thereof. Notwithstanding the assumption
of the defense of any Claim by the Indemnifying Party, the Indemnified Party
shall have the right to employ separate legal counsel and to participate in the
defense of such Claim, and the Indemnifying Party shall bear the reasonable
fees, out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (x) the Indemnifying Party shall have agreed
to pay such fees, out-of-pocket costs and expenses, (y) the Indemnified Party
reasonably shall have concluded that representation of the Indemnified Party and
the Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party, or (z) the Indemnifying Party shall have failed to
employ legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in clauses (x), (y) or (z) above, the fees, costs and expenses of such
legal counsel shall be borne exclusively by the Indemnified Party. Except as
provided above, the Indemnifying Party shall not, in connection with any Claim
in the same jurisdiction, be liable for the fees and expenses of more than one
firm of legal counsel for the Indemnified Party (together with appropriate local
counsel). The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which consent shall not unreasonably be withheld), settle
or compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnified Party from all liabilities
with respect to such Claim or judgment.

 

[signature page follows]

 



 

9

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE COMPANY:

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name:

 

Title:

Director

 

 

 

INVESTOR:

 

 

 

By:  

 

ADDRESS:

 

TELEPHONE:

FACSIMILE:

 

 

 

 

10

 

 

 